DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Claims 1, 17, 48, 57, and 62 have been amended.  Claims 33, 53, 54, 76, and 84 have been canceled.  Claims 89-93 have been added.  Claims 1, 17, 48-52, 55-62, and 89-93 are pending with claims 17, 62, and 93 withdrawn.
Applicant's arguments, see bottom p. 9 to top p. 10, filed 5 November 2020, with respect to 112(b) rejection of claims 1 and 48-61 for the term "low-oxygen" have been fully considered and are persuasive.  This 112(b) rejection of 6 August 2020 has been withdrawn. 
Applicant's arguments, see p. 11-14, filed 5 November 2020, with respect to the rejections of claims 1, 48-52, and 55-61 under 35 U.S.C. 103 have been fully considered and are persuasive; primary reference US '935 does not disclose or suggest a step of vapor deoxidizing as presently claimed.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Kim et al. in "Thermodynamic Evaluation of Oxygen Behavior in Ti Powder Deoxidized by Ca Reductant" (2016) and US 2017/0113273.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


1, 48-52, 55-61, and 89-92 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in "Thermodynamic Evaluation of Oxygen Behavior in Ti Powder Deoxidized by Ca Reductant" (2016) as evidenced by Alcock et al. in "Vapor Pressure of the Metallic Elements—Equations" (1984) in view of US 2017/0113273 (US '273).
Regarding claim 1,
Kim discloses obtaining a Ti powder with a 2000 ppm content of oxygen (i.e., high oxygen) (lower right column of p. 658); these powders have an average diameter of 115 µm (upper left column p. 660), thus being a very-fine powder due to being below "about" 105 µm.  The Ti powder is then mixed with Ca powder (a deoxidant) in a 2:1 mass ratio (lower right column of p. 658), thus producing a powder blend.  A vacuum of 5x10-5 torr (0.007 Pa) is then applied to the powder blend (lower right column of p. 658).  The powder blend is then heated to temperatures between 773K and 1103K (500-830°C or 931-1526°F) for 1 hour (i.e., a predetermined time) (lower right column of p. 658); this transforms the Ti powder with 2000 ppm of oxygen (i.e., a high-oxygen very fine powder) into a low-oxygen very fine powder (Fig. 3).  The powder is then washed, filtered, and dried do separate the CaO (oxidized deoxidant) from the Ti powder (low-oxygen very fine powder).
Kim does not disclose that the Ca in their Exp A process is vaporized and that the powder cake is milled.
However, Alcock et al. provides equations and constants to determine the vapor pressure of the metallic elements, including Ca, at temperatures between room temperature and the melting temperature of the element to within 5%.  The equation for the vapor pressure (p) of Ca in Pascals (Pa) is shown below where T is the temperature in Kelvin.
                
                    
                        
                            log
                        
                        ⁡
                        
                            
                                
                                    p
                                
                            
                        
                    
                    =
                    5.006
                    +
                    A
                    +
                    B
                    
                        
                            T
                        
                        
                            -
                            1
                        
                    
                    +
                    C
                    log
                    T
                    +
                    D
                    
                        
                            T
                        
                        
                            -
                            3
                        
                    
                
            
The constants A, B, and C for Ca are 10.127, -9517, and -1.4030, respectively; there is no constant for D, i.e. D=0.  Thus, the equation above becomes:
                
                    
                        
                            log
                        
                        ⁡
                        
                            
                                
                                    p
                                
                            
                        
                    
                    =
                    5.006
                    +
                    10.127
                    -
                    9517
                    
                        
                            T
                        
                        
                            -
                            1
                        
                    
                    -
                    1.4030
                    log
                    T
                
            
Addition of the first two terms yields
                
                    
                        
                            log
                        
                        ⁡
                        
                            
                                
                                    p
                                
                            
                        
                    
                    =
                    15.133
                    -
                    9517
                    
                        
                            T
                        
                        
                            -
                            1
                        
                    
                    -
                    1.4030
                    log
                    T
                
            
As discussed above, one of ordinary skill in the art can select a predetermined temperature to be between 773-1103K.  Insertion of the lower bound of the selected range into the above simplified equation provides
                
                    
                        
                            log
                        
                        ⁡
                        
                            
                                
                                    p
                                
                            
                        
                    
                    =
                    15.133
                    -
                    9517
                    
                        
                            
                                
                                    773
                                
                            
                        
                        
                            -
                            1
                        
                    
                    -
                    1.4030
                    log
                    
                        
                            773
                        
                    
                
            
                
                    
                        
                            log
                        
                        ⁡
                        
                            
                                
                                    p
                                
                            
                        
                    
                    =
                    15.133
                    -
                    12.3118
                    -
                    1.4030
                    ×
                    2.88818
                    =
                    -
                    1.231
                     
                
            
Placing both sides to the power of 10 yields
                
                    
                        
                            10
                        
                        
                            
                                
                                    log
                                
                                ⁡
                                
                                    
                                        
                                            p
                                        
                                    
                                
                            
                        
                    
                    =
                    
                        
                            10
                        
                        
                            -
                            1.231
                        
                    
                    →
                    p
                    =
                    0.059
                     
                    Pa
                
            
Insertion of the upper bound of the selected range (1103K) into the above equation gives 172 Pa.
Thus, Ca exerts a vapor pressure of at least 0.059 Pa to above 100 Pa in the temperature range of 773-1103K.  The Ca will at least partially vaporize because the vapor pressure of above 0.059 Pa (4.4x10-4 torr) is greater than the pressure of 5x10-5 torr of this particular step.
However, US '273 teaches that the powder and deoxidizing agent can become caked or sintered together during solid state deoxygenation processes and must be milled prior to separation and reuse [0035].  Kim and US '273 are in the same field of endeavor as they both relate to the deoxidation of metal powders.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to add a step of milling the powder cake after heating and deoxidizing in the process of Kim evidenced by Alcock in order to break the caked or sintered particles as taught by US '273.
Regarding claims 89 and 90,
	Kim discloses that their process produces powder with oxygen contents below 1300 ppm by mass; note particularly the data points for 1073K and 1103K in Fig. 3 that have oxygen concentrations of approximately 1200 ppm and 1100 ppm, respectively.
Regarding claim 48,
	Kim is silent as to their powder being spherical in shape.  However, US '273 teaches that some 3D printing applications require spherically-shaped particles, a specific particle size and narrow size distribution, and oxygen content of the powder can be required to meet a certain standards specification or end user requirements [0033].  Kim and US '273 are in the same field of endeavor as they both relate to the deoxidation of metal powders.  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to use spherical powder in the process of Kim as evidenced by Alcock in order to meet end user requirements, such as those requiring a spherical shape.
Regarding claims 49-50,
	Kim discloses that their process produces powder with oxygen contents below 1300 ppm by mass; note particularly the data points for 1073K and 1103K in Fig. 3 that have oxygen concentrations of approximately 1200 ppm and 1100 ppm, respectively.
Regarding claims 51-52,
Kim is silent as to their powder having below about 800 ppm of oxygen.  However, US '273 teaches that some 3D printing applications require spherically-shaped particles, a specific particle size and narrow size distribution, and oxygen content of the powder can be required to meet a certain standards specification or end user requirements [0033].  Kim and US '273 are in the same field of endeavor as they both relate to the deoxidation of metal powders.  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to manufacture powder with a lower final oxygen content using the process of Kim as evidenced by Alcock in order to meet end user requirements, such as those requiring a oxygen content of lower than about 800 ppm or lower than about 500 ppm.
Regarding claims 55-56,
	The predetermined temperature of the process of Kim is between 773K and 1103K (500-830°C or 931-1526°F) (lower right column of p. 658), thus being inclusive of less than about 1500°F.
Regarding claim 57,
	The titanium powder of Kim evidenced by Alcock in view of US '273 can be made by one of ordinary skill in the art to have less than 2000 ppm of oxygen and be spherical in shape, thus the powder would be configured for use in AM processes without further alteration.
Regarding claim 58,
	Kim discloses that the average particle size of the titanium powder used is 115 µm (upper left column p. 660); this value is less than "about" 105 µm.
Regarding claims 59-61,
	Kim is silent as to their powder being below about 115 µm.  However, US '273 teaches that some 3D printing applications require spherically-shaped particles, a specific particle size and narrow size distribution, and oxygen content of the powder can be required to meet a certain standards specification or end user requirements [0033].  Kim and US '273 are in the same field of endeavor as they both relate to the deoxidation of metal powders.  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to use smaller spherical powder, such as less than about 63 µm, less than about 45 µm, or less than about 25 µm in the process of Kim as evidenced by Alcock in order to meet end user requirements, such as those requiring a smaller powder.
Regarding claim 91,
	Kim and US '273 are silent as to the source of their powder.  However, US '273 teaches that Ti powder is prone to pick up oxygen [0030] and is thus expensive to produce [0029]; thus one of ordinary skill in the art would readily recognize that it would be more cost-effective to recycle unused excess Ti powder from AM processes instead of making new powder.  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to use unused (spent) powder from an AM process in the process of Kim evidenced by Alcock in view of US '273 in order to reduce cost.
Regarding claim 92,
Kim discloses that their process produces powder with oxygen contents below 1300 ppm by mass; note particularly the data points for 1073K and 1103K in Fig. 3 that have oxygen concentrations of approximately 1200 ppm and 1100 ppm, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached on 0730-1630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        
/SHENG H DAVIS/Primary Examiner, Art Unit 1732